Citation Nr: 0929502	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  99-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
vertebral fracture and disc disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 

3.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbosacral strain.

4.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left shoulder injury.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Sema E. Lederman, Esq.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 
1977 to December 1977 and active duty from January 1979 to 
August 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A February 1999 rating decision denied the 
Veteran's request to reopen a claim for service connection 
for vertebral fracture and disc disorder (noted as vertebral 
and disc disorder also claimed as fractured sacrococcygeal 
junction).  A June 2002 rating decision denied the Veteran's 
claims for increased ratings for lumbosacral strain and 
residuals of a left shoulder injury; denied the request to 
reopen a claim for service connection for a psychiatric 
disorder; and denied entitlement to individual 
unemployability.

In the Veteran's October 1999 substantive appeal, he 
requested a Board hearing via videoconference; however, this 
request was withdrawn in February 2000.

These claims were previously before the Board in May 2003 and 
July 2004.  In 
the May 2003 decision the Board found that new and material 
evidence had been submitted sufficient to reopen a claim for 
service connection for residuals of a vertebral fracture and 
disc disorder, but denied the claim for service connection on 
the merits.  The Board also remanded, for issuance of a 
statement of the case, the claims for increased ratings for 
lumbosacral strain and residuals of a left shoulder injury, 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
depressive neurosis and adjustment disorder, and the claim 
for entitlement to a total rating based on individual 
unemployability (TDIU).  The July 2004 Board decision 
determined that new and material evidence sufficient to 
reopen a claim for service connection for a psychiatric 
disorder had not been submitted.  That decision also remanded 
for additional development the lumbosacral strain, left 
shoulder and TDIU claims. These last three enumerated claims 
have been returned to the Board from the RO for further 
appellate consideration

The Veteran appealed the issues of entitlement to service 
connection for residuals of a vertebral fracture and disc 
disorder and the request to reopen a claim for service 
connection for a psychiatric disorder to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2005 decision, the Court vacated the Board's July 2004 
decision with respect to the request to reopen the claim for 
service connection for a psychiatric disorder, and remanded 
the claim for readjudication consistent with the Court's 
memorandum decision.  In a November 2005 decision, the Court 
set aside the Board's May 2003 decision with respect to the 
issue of entitlement to service connection for residuals of a 
vertebral fracture and disc disorder, and remanded the claim 
for readjudication consistent with the Court's memorandum 
decision.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2005 decision the Court noted that with 
respect to the psychiatric disorder claim, the notices 
provided in January and February 2002 were confusing and 
precluded the Veteran from participating effectively in the 
processing of his 
claim.  Moreover, the Board notes that subsequently, the 
Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006); which stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and 
of what evidence and information is necessary to establish 
entitlement to the underlying claim of the benefits sought by 
the claimant.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  As notice compliant 
with Kent has not been provided for the psychiatric disorder 
claim, remand is necessary. 

In addition, the Court has pointed out that the claim appears 
to arise from a February 2000 submission, which means that 
the old version of 38 C.F.R. § 3.156 applies.  Thus, the 
notice provided should utilize the old definition of new and 
material evidence, and should readjudicate the claim using 
that standard as well.  
In this regard, the provisions of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In its November 2005 decision, the Court noted the May 2003 
Board decision determined that the Veteran had submitted new 
and material evidence, reopened the claim of service 
connection for residuals of a vertebral fracture and disc 
disorder, and, without asking the Veteran if he objected to 
the Board's adjudication of the matter on the merits in the 
first instance, decided the claim on the merits.  See Curry 
v. Brown, 7 Vet. App. 59, 67 (1994) (suggesting that "before 
undertaking a merits adjudication without first remanding to 
the RO [the Board is] to ask if the claimant objects to such 
Board adjudication in the first instance, and, if so, to 
specify how such BVA adjudication would be prejudicial to his 
or her interests.").  The Court also noted that the Board 
failed to consider whether the claimant had been given 
adequate notice of the need to submit evidence or argument on 
the merits question.  Based on the appellant's argument to 
the Court that remand was required to the RO, he clearly 
objects to the Board's deciding the merits of the claim in 
the first instance.  Thus, remand to the RO is required.

The claims for an increased rating for lumbosacral strain and 
for residuals of a left shoulder injury were last addressed 
by RO in an August 2005 supplemental statement of the case 
(SSOC).  Following the SSOC, the Court issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
pertains to VCAA notice for increased compensation claims.  
The Court stated that 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Such notice should be 
provided on remand.  

The July 2004 remand also directed the RO to schedule the 
Veteran for VA examinations to assess the severity of the 
Veteran's chronic lumbosacral strain 
and left shoulder disability.  Though the RO scheduled the 
Veteran for a VA examination in June 2005, he did not report.  
In a March 2006 correspondence the Veteran contended that he 
did not report to the examination because he did not receive 
notice and that he could not travel due to physical 
disabilities or illness.  The Veteran stated that he wished 
for the examination to be rescheduled.  The last VA 
examination on record for the Veteran is from October 2002.  
As such, on remand, the Veteran should be scheduled for a VA 
spine examination and a VA joints examination.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot 


be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with an increased 
rating claim, the claim will be denied.  38 C.F.R. § 3.655(b) 
(2008).

Additionally, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran has not been provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Thus, on remand, the RO should provide corrective notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time a favorable decision on the issues 
on appeal could affect the outcome of the issue of whether 
the Veteran's service connected disabilities render him 
unemployable.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (providing that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has 
been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file, and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002 & Supp. 


2008) are fully complied with and 
satisfied to specifically include the 
following:  

(a) For all claims, send the Veteran a 
corrective VCAA notice that advises the 
Veteran that a disability rating and 
effective date will be assigned if 
service connection or increased ratings 
are awarded, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

(b) With respect to whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously denied claim for service 
connection for a psychiatric disorder, 
the VCAA notice should advise the 
Veteran of the basis for the prior 
denial (i.e. that the evidence failed 
to show that any chronic nervous 
condition was incurred in or aggravated 
by service or that a psychosis was 
shown within one year of discharge) as 
outlined by the Court in Kent, 20 Vet. 
App. 1.  In addition, the notice should 
address the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 
29, 2001, i.e. "new and material 
evidence" is evidence not previously 
submitted which bears directly and 
substantially upon the specific matter 
under consideration, is not cumulative 
or redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  



(c) Send the Veteran and his 
representative a corrective VCAA notice 
that advises the Veteran about what is 
needed to substantiate a claim for an 
increased rating for his back and 
shoulder conditions.  In accordance 
with Vazquez-Flores v. Peake, the 
notice should notify the Veteran that, 
to substantiate an increased rating 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
his employment and daily life.  The 
notice must also provide examples of 
the types of medical and lay evidence 
that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Obtain and associate with the claims 
file any pertinent medical records 
adequately identified by the Veteran, 
including any ongoing medical records from 
the Durham VA Medical Center dating since 
March 2005.

3.  Schedule the Veteran for a VA 
orthopedic examination in order to 
document the severity of his chronic 
lumbosacral strain and left shoulder 
disability.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including 
x-rays, which are deemed necessary for an 
accurate assessment.  The examiner should 
include a rationale for any opinions 
provided.

The examiner should document all 
manifestations of the chronic lumbosacral 
strain and the left shoulder disability.  
The examiner should report the range of 
motion measurements for the lumbar spine 
and left shoulder, in degrees, and address 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; or 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine or shoulders are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

4.  Thereafter, the RO should adjudicate, 
in the first instance on the merits, the 
claim of service connection for residuals 
of a fractured vertebral and disc 
disorder.  If any additional development 
is deemed necessary, such should be 
accomplished.  The RO should also 
readjudicate the remaining issues on 
appeal.  In considering the psychiatric 
disorder claim, the RO should utilize the 
version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




